Citation Nr: 0613219	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	John E. Cheatham, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran served on active duty from May 1985 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the file. 

In April 2004 and in April 2005, the Board remanded the case 
for additional procedural and evidentiary development.  As 
the requested action has been substantially completed, 
nothing further is needed to ensure compliance with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDINGS OF FACT

1. The veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability was received at the RO on September 17, 1998.  

2. It is factually ascertainable that on September 24, 1997, 
which was within one year prior to the date of receipt of her 
claim on September 17, 1998, the veteran was unemployable due 
service-connected organic brain syndrome.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 24, 1997, but no earlier, for the total disability 
rating based on individual unemployability due to service-
connected disability have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2005).
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements must also include a provision 
pertaining to the rating of the disability and the effective 
date of the award if the benefit is granted.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

As for notice of the type of evidence needed to substantiate 
the effect-date claim, in November 2003, the Decision Review 
Officer at the RO held a conference with the veteran, who was 
represented by counsel, on the issue.  The conference dealt 
with the question of when the veteran became unemployable due 
to service-connected disability, which is the type of 
evidence needed to substantiate the claim. 

In its remand in April 2004, the Board directed the RO to 
comply with the VCAA.  In a letter, dated in May 2004, the RO 
provided post-adjudicatory VCAA notice. The veteran was 
informed that VA would obtain VA records and that she could 
submit private medical records or authorize VA to obtain the 
records on her behalf.  She was asked to provide any evidence 
in her possession that pertained to the claim.

Although the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of her claim as she 
had the opportunity to submit additional argument and 
evidence, which she did, and to address the issue at a 
hearing, which she also did.  For these reasons, the veteran 
has not been prejudiced by the timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

As for content of the VCAA, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence), of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and, of Pelegrini, v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  

As for the VCAA requirement to notify the veteran of the 
evidence needed to substantiate the claim, the conference in 
November 2003 is evidence of actual knowledge on the part of 
veteran, who is represented by counsel, as the type of 
evidence needed to substantiate the claim.  With the 
demonstration of actual knowledge and as the veteran has had 
the opportunity to participate effectively in the processing 
of her claim, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by the defect 
in the VCAA notice, pertaining to the type of evidence needed 
to substantiate the claim.

As the service-connected disability was already rated, notice 
of rating the disability is moot.  Dingess/Hartman at 19 Vet. 
App. 473.  As for notice of the effective date, that is the 
issue to be decided by the Board in this decision. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.  

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran sustained a serious 
concussion and intracranial hematoma from an automobile 
accident during service.  In a February 1991 rating decision, 
the RO granted service connection for organic brain syndrome 
as a residual of a head injury and assigned an initial rating 
of 10 percent, effective from September 21, 1990, the date of 
receipt of the claim for service connection.  In a January 
1994 rating decision, the RO increased the rating to 30 
percent, effective from August 4, 1993.  In a December 1995 
rating decision, the RO denied a rating higher than 30 
percent for the service-connected disability, and after the 
veteran was notified of the adverse determination and of her 
right to appeal, she did not appeal the rating.  

There is no further correspondence from the veteran until 
September 17, 1998, when her claim for increase for organic 
brain syndrome and for a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
was received at the RO. 

In a July 2001 rating decision, the RO increased the rating 
for the service-connected organic brain syndrome to 70 
percent and granted the total rating, both effective from 
June 13, 2001.  The veteran appealed the effective date of 
the ratings.  

In a November 2003, the RO amended the effective date for 
both the 70 percent rating and TDIU to September 17, 1998, 
the date of receipt of the claim.  

VA vocational rehabilitation records disclose that on 
September 24, 1997, the veteran completed the education phase 
of vocational rehabilitation, but she was unable to maintain 
a job as she had been hired twice and let go each time 
because of her inability to remember all of the steps of the 
assigned tasks, she forgot tasks, and she was unable to 
complete jobs as required.  It was noted that her last 
employer reported that she was a hard worker and he was 
reluctant to let her go, but he felt that he had no choice.  

In 2000, a VA vocational rehabilitation counselor reported 
that the veteran had been unable to obtain employment since 
1997.  He stated that based on long term unemployment, the 
seriousness of her service-connected disability, and the 
inability to stay on task, it was not reasonably feasible for 
her to benefit from a program of vocational rehabilitation. 

At the hearing in November 2004, the veteran's spouse 
testified that the veteran's symptoms of memory loss and 
outbursts of rage have remained fairly consistent since 1989.  

Generally, the effective date of a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  Except the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2). 

In this case, the RO assigned September 17, 1998, as the 
effective date for both the increase to 70 percent for the 
service-connected organic brain syndrome and for the 
assignment of the TDIU.  Thus, according to 38 C.F.R. 
§ 3.400(o)(2), the earliest possible effective date 
assignable for the TDIU would be one year prior to the date 
of receipt of claim or September 17, 1997.  However, an 
effective date within one year prior to the date of claim for 
increase is only assignable if the evidence shows that it was 
factually ascertainable that a TDIU was warranted during that 
time period.  

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a). 

As noted above, the evidence in this case covering the one-
year period prior to the RO's receipt of the veteran's claim 
for TDIU consists of vocational rehabilitation records 
showing that the veteran was unable to maintain gainful 
employment as of September 24, 1997.  

In light of the foregoing, the earliest date as of which it 
was factually ascertainable that the veteran was unemployable 
due to service-connected disability was September 24, 1997, 
which was within the one year period prior to the date of 
receipt of the TDIU claim.  

As for a date earlier than September 24, 1997, there is no 
communication or action by the veteran, indicating an intent 
to apply for a total rating, constituting an informal claim, 
before that date under 38 C.F.R. § 3.155.  And there is no 
report of VA examination or hospitalization relating to the 
disability, constituting an informal claim, under 38 C.F.R. § 
3.157.

As for the veteran's argument that the effective date for the 
TDIU should be the day on which the in-service accident 
occurred in 1986, the earliest date allowed by law for the 
assignment of a TDIU claim is one year prior to the receipt 
of the claim, and only if it is factually ascertainable that 
such a TDIU was warranted.  Moreover, a TDIU cannot be 
assigned prior to the effective date of the grant of service 
connection, which in this case was in 1990.  

For the above reasons, there is no factual or legal basis for 
assigning an effective date earlier than September 24, 1997, 
for the TDIU.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 






ORDER

An effective date of September 24, 1997, for a total rating 
based on individual unemployability due to service-connected 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


